
	
		I
		112th CONGRESS
		2d Session
		H. R. 6279
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal
			 Act.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
